Per Curiam.
Action to recover for money loaned, which plaintiff claims has never been repaid to her. Defense, general denial. Plaintiff had a verdict, and defendant appealed from an order denying a new trial.
The contentions of defendant, namely (1) that plaintiff failed to establish her alleged cause of action by a fair preponderance of the evidence, and (2) *525that the trial court erred in the admission and exclusion of evidence, have been fully considered, with the result that in our opinion neither contention is well founded.
While there was a square conflict in the evidence as to whether plaintiff ever loaned any money to defendant, plaintiff testifying that she did, and defendant that she did not, we are not prepared from the printed record to say that the appearance'of the parties and their demeanor upon the witness stand was not sufficiently corroborative of plaintiff to justify the jury in concluding that she told the truth. This appearance and demeanor, and other circumstances appearing upon the trial, the jury had the right to consider. They found for plaintiff, and the trial court approved their verdict. The story of plaintiff is not at all improbable, inherently or otherwise, and we have no alternative but to affirm the case.
There were no errors in the admission or exclusion of evidence.
Order affirmed.
Jaggard and Simpson, JJ., took no part.